Examiner’s Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present invention is directed to the method for broadcasting a message to a wearer of a watch.  Each independent has unique distinct feature “the processing comprising extracting at least one descriptive characteristic of the image information; sending to a touch-rendering interface of the watch, the processing further comprises identifying, via digital image processing of the image by image recognition, an object of the image and defining, via the digital image processing, a shape of the object, and the transmitting comprises indicating a representation of an entirety of the shape on a skin of the wearer as the message, based on the message signal, while the watch is fixed relative to the skin, and the indicating comprises indicating the representation of the entirety of the shape on the skin of the wearer by indicating only a contour of the object of the image, wherein adjacent portions of the contour are sequentially indicated.” in combination with the manner claimed.  The closed prior art(s) Han et al. [US 2017/0220005] disclose a haptic watch configured to output message via vibration elements, but fail to mention of vibrate on an image with shape and indicating a contour of the image.  Birnbaum et al. [US 9,063,571] disclose an image display on user screen, with tactile feel when touch by finger, but fail to mention the tactile indicating a contour the shape of the image. The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685